Citation Nr: 1814897	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, to include asthma.

2.  Entitlement to service connection for depression, claimed as secondary to a chronic lung disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1955 to November 1957.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter was originally before the Board on appeal from a rating decision dated April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and is now in the jurisdiction of the Los Angeles, California RO.  In a March 2015 decision, the Board, inter alia, denied the Veteran's claim of service connection for a lung disability.  The Veteran appealed to the Court, resulting in a November 2015 Joint Motion for Remand (JMR) by the parties.  A December 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

The Board remanded the lung claim in March 2016.  Subsequent to additional evidentiary development, which included a VA examination, VA issued a Supplemental Statement of the Case (SSOC) in August 2016, denying service connection for the lung disability.  

In November 2016, the Board denied service connection for the lung disability and depression, claimed as secondary to the lung disability.  The Veteran appealed to the Court and a subsequent June 2017 Court Order granted a second (May 2017) JMR vacating the Board's November 2016 decision and remanding the claims.

Pursuant to the June 2017 Court Order, the Board now remands the claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	
REMAND

The June 2017 Court Order and associated JMR reflect that the Board erred in its November 2016 decision when it relied upon a July 2016 VA examination because the examiner's opinion was rendered under an incorrect legal standard.  The VA examiner diagnosed asthma, noting however that "there is insufficient evidence to pin point an exact etiology of the Veteran's asthma."  VA Examination Report dated July 12, 2016 at pg. 15.  However, as reflected in VA's June 20, 2016 request to schedule a respiratory examination at pg. 3, the examiner was not called upon to determine the etiology of the Veteran's asthma with pinpoint precision; rather, the examiner was requested to determine whether the Veteran's lung disability was "at least as likely as not" caused by his military service, which is a less precise standard.  See 38 C.F.R. § 3.303 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).  As such, a remand is necessary to provide a medical opinion that applies the correct evidentiary standard.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Board, consistent with the November 2015 and May 2017 JMRs and associated Court Orders, acknowledges that the Veteran's claim for service connection for depression, secondary to a lung disability, is inextricably intertwined with the claim for service connection for a lung disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Here, the Veteran asserts that his depression arose from physical limitations caused by his chronic lung disability.  See Veteran's claim dated May 7, 2007; Joint Motion for Remand dated November 30, 2015 at pg. 3; Joint Motion for Remand dated May 22, 2017 at pg. 2.  
The record reflects that the Veteran received a VA mental health examination in January 2018 during which the examiner diagnosed the Veteran with "Unspecified Depressive Disorder" and opined as being proximately due to his service-connected seizure disorder.  VA Examination Report dated January 18, 2017 at pgs. 1, 8.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify
any outstanding records of pertinent medical treatment
from VA or private health care providers.  In particular,
obtain all outstanding VA treatment records since the August 2016 SSOC.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Then, obtain an addendum medical opinion from the VA examiner who conducted the July 2016 VA examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a review of the claims file, the examiner is asked to:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lung disability, to include asthma, had its onset during the Veteran's active service or is otherwise related to it.
*The term "at least as likely as not" does not mean within the realm of medical possibility or a determination of pinpoint precision, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

*If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

A complete rationale for all opinions expressed must be provided.  

3.  After undertaking any other appropriate development, readjudicate the issues of service connection for a chronic lung disability and depression.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




